  Case 1:19-mj-00103-RSK ECF No. 11 filed 04/30/19 PageID.26 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,                      Case No. 1:19−mj−103

   v.                                     Hon. Ray Kent

JAMES VERNE RUSSELL,

          Defendant.
                                      /

                     ORDER HOLDING DEFENDANT
              FOR PROCEEDINGS BEFORE THE GRAND JURY

       The parties appeared before me on April 29, 2019 for a preliminary
examination on the complaint, which charges defendant with sexual
exploitation of a child/production of child pornography; receipt, transportation,
and distribution, and conspiracy to receive, transport, and distribute, child
pornography; and possession and access, or attempted access, with intent to
view child pornography in violation of 18 U.S.C. § 2251(a) and (e); 18 U.S.C.
§ 2252A(a)(2) & (b)(1); and 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). Defendant
was represented by counsel and waived a preliminary examination on the
record. Accordingly:

      IT IS ORDERED that defendant be and hereby is bound over for further
proceedings before the grand jury pursuant to Fed. R. Crim. P. 5.1. An
arraignment and initial pretrial conference if indicted, or status conference, is
set before the undersigned on May 13, 2019 at 10:30 AM.

        IT IS SO ORDERED.


Dated: April 30, 2019                 /s/ Ray Kent
                                     RAY KENT
